Petition here by the Buffalo Rock Company for writ of certiorari to the circuit court of Jefferson county, to review and revise the judgment of that court in awarding compensation to the plaintiff under the Workmen's Compensation Statute. Code, § 7534 et seq.
In the record certified to this court, we find the finding of facts by the court, its judgment thereon, and a bill of exceptions.
The only question presented for review here is one of fact.
The contention of petitioner is, that the "finding, conclusion, and decree thereon are wholly inconsistent with the established facts and is based wholly upon conjecture."
The rule prevailing here, in cases of this character, is, that if upon any reasonable view of the evidence, it supports the findings and conclusion of the trial court, the judgment rendered thereon will not be disturbed. Martin v. Sloss-Sheffield Steel  Iron Co., 216 Ala. 500, 113 So. 578; Ex parte Sloss-Sheffield Steel  Iron Co., 207 Ala. 219,92 So. 458. And if there is any legal evidence to support the finding, such finding is conclusive. Ex parte Louisville  N. R. Co.,208 Ala. 216, 94 So. 289; Hardisty v. Woodward Iron Co.,214 Ala. 256, 107 So. 837.
We have carefully read and considered the testimony submitted on the trial of the cause. We cannot agree with counsel for petitioner that it does not support the findings of the court and the decree rendered thereon. On the contrary, there is abundant evidence in the record to sustain both the court's finding and judgment. This being true, the judgment awarding compensation to the plaintiff must stand, and the writ must be denied. Morgan-Hill Paving Co. v. Stewart, 220 Ala. 480,126 So. 116; Trannon v. Sloss-Sheffield S.  I. Co., ante, p. 312,171 So. 898, and cases therein cited.
Certiorari denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.